TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 12, 2019



                                     NO. 03-18-00118-CV


                                    Eric Jonjak, Appellant

                                                v.

                              Kathye Marlene Griffith, Appellee




        APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on December 1, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the trial court’s judgment and qualified domestic relations order (QDRO). We modify

the trial court’s judgment so that paragraph R-5 reads as follows: A portion of Eric Jonjak’s

retirement benefits in Bog Farm Profit Sharing 401k Acct. No. 803508-00000 arising out of

ERIC JONJAK’S employment with Bog Farm as of June 1, 2017, that portion being $962,000.

We modify paragraph 2 of the QDRO to delete the sentence that reads: [Griffith’s] interest in

the Plan shall be adjusted for investment earnings and losses allocable thereto in accordance with
the terms of the Plan thereafter. The Court affirms the judgment as modified. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.